Eustis, J.,

delivered the opinion of the court.
After an answer filed to the plaintiff’s petition, the court *68taking the interrogatories annexed to the petition for confessed, rendered a judgment against the defendant. It does not appear that the cause was fixed for trial, but from the record, we infer, that the judgment was rendered entirely ex parte, on the neglect of the defendant to answer the interrogatories.
It is true, that on the default of a party to answer interrogatories propounded to him, under the rules laid down in the Code of Practice, the interrogatories are to be taken for confessed.
But this does not give the parly who wishes to avail himself of the confession, any other right than to make use of it as proof on the trial of the cause. It gives him no advantage as to the trial of the case over any other suitor.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be reversed, and the cause remanded for further proceedings ; the appellee to pay costs.